Name: Regulation (EEC) No 1660/71 of the Commission of 28 July 1971 amending Regulation (EEC) No 1054/68 determining the list of agencies certifying the admissibility to certain tariff headings of certain milk products from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 629 No L 172/16 Official Journal of the European Communities 31.7.71 REGULATION (EEC) No 1660/71 OF THE COMMISSION of 28 July 1971 amending Regulation (EEC) No 1054/68 determining the list of agencies certifying the admissibility to certain tariff headings of certain milk products from third countries concerning Kashkaval and cheeses made from sheep's milk or buffalo milk ; Whereas the list in the Annex to Regulation (EEC) No 1054/68,5 as last amended by Regulation (EEC) No 1106/716 must be adapted to the new nomenclature of the Common Customs Tariff for the above-mentioned products ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products ; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/681 of 27 June 1968 on the common organisation of the market in milk and milk products, as last amended by Regulation (EEC) No 1410/71 ,2 and in particular Article 14 (7) thereof; Whereas, in accordance with Article 4 of Regulation (EEC) No 1578/713 which made the latest amendment to Council Regulation (EEC) No 823/684 of 28 June 1968 determining the groups of products and the special provisions for calculating levies on milk and milk products , the nomenclature of the Common Customs Tariff has been amended with respect to certain sub-headings relating to Tilsit, Havarti and Esrom cheeses as well as those HAS ADOPTED THIS REGULATION: Article 1 The following shall be substituted for the headings relating to Romania, Bulgaria and Hungary in the Annex to Regulation (EEC) No 1054/68 : Third Countries Tariff heading of products Issuing Agency Designation Location Romania ex 04.04 E I (b) 2 Tilsit Officiul de Control al Marfurilor Bucharest 04.04 E I (b ) 3 and 04.04 E I (b ) 4 Officiul de Control al Marfurilor Bucharest Bulgaria 04.04 E I (b ) 3 and 04.04 E I (b) 4 Darjavna Inspectzia za Kontrol na Stokite za Iznos (DIKSI) Sofia Hungary 04.04 E I (b ) 3 and 04.04 E I (b ) 4 TejtermÃ ©kek Magyar Allami EllenÃ ¶rzÃ ¶ AllomÃ sa Budapest 1 OJ No L 148 , 28.6.1968, p. 13 . 5 OJ No L 179, 25.7.1968, p . 25 . 2 OJ No L 148, 3.7.1971 , p . 3 . 6 OJ No L 117, 29.5.1971 , p . 13 . 3 OJ No L 166, 24.7.1971 , p . 1 . 4 OJ No L 151 , 30.6.1968, ps 3 . 630 Official Journal of the European Communities Article 2 This Regulation shall enter into force on 16 August 1971 . This Regulation shall be binding in its entirety and directly applicable , in all Member States . Done at Brussels, 28 July 1971 . For the Commission The President Franco M. MALFATTI